DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 12/02/2021, the Office acknowledges the current status of the claims: claims 1 and 5-20 have been amended, and no new matter appears to be added.

Allowable Subject Matter
3.          Claims 1-20 are allowed.
4.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of transmitting, during a first time period, by a master access point to a slave access point, information for a joint transmission by the master access point and the slave access point to a station device, transmitting, during a second time period after the first time period, by the master access point, a portion of a null data packet to a station device, causing, during the second time period, by the master access point, the slave access point to transmit the portion of the null data packet to the station device, according to the synchronization information for the joint transmission, causing the station device to determine steering information for the MIMO communication, according to the null data packet, and receiving, by the master access point from the station device, the steering information to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 31, 2022